Citation Nr: 1705758	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to inservice exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, to include as secondary to inservice exposure to herbicide agents.

3.  Entitlement to service connection for a vascular disability, to include as secondary to inservice exposure to herbicide agents.

4.  Entitlement to service connection for a heart disability, to include as secondary to inservice exposure to herbicide agents.

5.   Entitlement to service connection for peripheral neuropathy of the extremities, to include as secondary to inservice exposure to herbicide agents.

6.  Entitlement to service connection for dermatitis, to include as secondary to inservice exposure to herbicide agents.

7.  Entitlement to service connection for an eye disability, to include as secondary to inservice exposure to herbicide agents.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to inservice exposure to herbicide agents.

9.  Entitlement to service connection for headaches, to include as secondary to inservice exposure to herbicide agents.

10.  Entitlement to service connection for testicle condition, to include as secondary to inservice exposure to herbicide agents.

11.  Entitlement to service connection for a kidney disability, to include as secondary to inservice exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In February 2017, the Board was notified that the appellant died in January 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 

ORDER

The appeal is dismissed.


	
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


